/s




                  Fourth Court of Appeals
                        San Antonio, Texas
                               June 4, 2015

                           No. 04-15-00246-CV

                      Marco Antonio HERNANDEZ,
                               Appellant

                                    v.

                           Lisa HERNANDEZ,
                                 Appellee

             From the County Court at Law, Starr County, Texas
                        Trial Court No. CC-10-03
                Honorable Romero Molina, Judge Presiding


                              ORDER
Gay Richey's Notification of Late Reporter's Record is hereby DENIED AS MOOT.


It is so ORDERED on June 4, 2015.

                                                PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court